Citation Nr: 0922336	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  04-31 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to service connection for ankylosing spondylitis 
of the cervical spine.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

The Veteran and C.M.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had active service from March 1969 to March 1971.  
He served in Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of January 2004 and May 2004 rating 
decisions of the Columbia, South Carolina, regional office 
(RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in August 2006, 
at which time the Board determined that new and material 
evidence had been submitted to reopen the previously denied 
claims for service connection for ankylosing spondylitis and 
PTSD, and then remanded the claims for additional development 
and de novo consideration.  As the decisions of the RO have 
remained unfavorable to the Veteran, the appeal has been 
returned to the Board for further review. 

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2005.  A transcript of the 
hearing is in the claims folder. 


FINDINGS OF FACT

1.  Ankylosing spondylitis of the cervical spine was not 
shown in service or until many years after discharge from 
service, and the preponderance of the evidence is against a 
finding that there is a relationship between this disability 
and active service, including as secondary to herbicide 
exposure. 

2.  The May 2009 VA examination diagnosed the Veteran as 
having PTSD and related this disability to stressors said to 
have occurred during active service.  

3.  There is credible evidence to support the occurrence of 
at least two of the Veteran's claimed stressors.  


CONCLUSIONS OF LAW

1.  Ankylosing spondylitis of the cervical spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (2008).  

2.  PTSD was incurred due to active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The Veteran's claim for service connection for PTSD will be 
granted.  Therefore, any failure in the duty to notify or 
assist for this claim is harmless error.

As for the Veteran's claim for service connection for 
ankylosing spondylitis of the cervical spine, the Veteran was 
provided with a VCAA notification letter in September 2003, 
which was prior to the initial adjudication of his claim.  
However, this letter failed to provide most of the required 
notification.  

After the August 2006 Board remand, the Veteran was provided 
with a VCAA notification letter in July 2007.  This letter 
included all of the notification required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Pelegrini and Dingess.  

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
The timing deficiency was remedied by the fact that the 
Veteran's claim was readjudicated by the RO in May 2009, 
after proper VCAA notice was provided and after the Veteran 
had an opportunity to respond.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  The Board concludes that the duty to 
notify has been met.  

The Board also finds that the duty to assist the Veteran has 
been met.  The Veteran's service treatment records have been 
obtained, as have all identified private treatment records 
and VA medical records.  The Veteran was afforded a VA 
examination which included a medical opinion pertinent to his 
claim.  He also offered testimony at his hearing.  The 
development requested by the August 2006 remand has been 
completed, and there is no indication of any outstanding 
evidence that is relevant to the appeal.  Therefore, the 
Board may proceed with adjudication of this claim. 

Service Connection

The Veteran contends that he has developed ankylosing 
spondylitis of the cervical spine and PTSD as a result of 
active service.  He believes that exposure to harsh weather 
and contaminated water triggered his ankylosing spondylitis 
of the cervical spine.  He further argues that it could be 
the result of exposure to herbicides such as Agent Orange.  
In regards to his PTSD, the Veteran argues that there were 
many stressor incidents in which he was exposed to enemy 
attacks and the deaths of both soldiers and civilians that 
led to the development of this disability.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Ankylosing Spondylitis of the Cervical Spine

The Veteran's contentions include the argument that exposure 
to Agent Orange in Vietnam may have caused his ankylosing 
spondylitis of the cervical spine.  

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he or 
she served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

A review of the service treatment records shows that there is 
no evidence of treatment for or complaints pertaining to the 
cervical spine.  All relevant findings on the November 1970 
discharge examination were normal, and the Veteran denied all 
relevant symptoms on a Report of Medical History obtained at 
that time.  

The Veteran's initial claim for service connection states 
that his back condition dates from 1981, which the Board 
notes was a decade after his discharge from service.  

The initial VA and private medical records to show complaints 
or treatment for back complaints are dated January 1982.  His 
complaints were suspected to be ankylosing spondylitis by 
1983, and an August 1983 VA examination includes a diagnosis 
of ankylosing spondylitis involving predominately the 
cervical spine with gross limitation of motion ability of the 
neck.  None of these records contain a medical opinion 
relating this disability to active service.  

April 1984 records from H.V.A., M.D. state that the Veteran 
began experiencing pain in the cervical spine and low back 
area and somewhat in the thoracic spine area about two or 
three years ago.  The doctor determined that it was most 
likely the Veteran has a very unusual presentation of 
ankylosing spondylitis.  It was unusual in age of onset and 
the somewhat unusual rapidity of motion loss, although the 
course was well described and not too uncommon.  The doctor 
did not mention the Veteran's active service.  

VA and private medical records show continued treatment for 
ankylosing spondylitis of the cervical spine from 1983 to the 
present.  

The only record from this period that addresses whether or 
not the ankylosing spondylitis of the cervical spine is 
related to active service is a February 2004 letter from 
D.C.D., M.D.  The doctor noted that the Veteran had asked him 
about the causes of ankylosing spondylitis and whether or not 
it could be related to the extreme weather he experienced in 
Vietnam.  He told the Veteran that ankylosing spondylitis was 
predominately determined by a genetic basis relating to the 
immune system response, and that it was not fully understood 
why the disease would be triggered.  However, he added that 
it was possible that there was some sort of triggering 
phenomenon from the Veteran's stress or weather exposure in 
Vietnam.  

The Veteran was afforded a VA examination of his cervical 
spine in October 2006.  The claims folder was reviewed by the 
examiner, and the examination report contains references to 
both VA and private records.  The Veteran stated that 
sometime between 1974 and 1979 he began to experience low 
back pain, which worsened and then involved the rest of the 
spine.  He states that he was diagnosed with ankylosing 
spondylitis in the early 1980s.  After review of the history 
and examination of the Veteran, the diagnosis was ankylosing 
spondylitis affecting the cervical spine.  

The October 2006 examiner opined that it was less likely than 
not that any current cervical spine disorder was present in 
service or within one year thereafter.  The rationale for 
this was that the last history and physical during military 
service was negative for a cervical spine disability and a 
review of the medical records and the Veteran's own report 
indicates that it came on some years after discharge from 
service.  The examiner further opined that it was less likely 
than not that any current cervical spine disorder was 
otherwise related to the Veteran's military service, to 
include exposure to herbicides in Vietnam.  The rational was 
that ankylosing spondylitis was not an Agent Orange 
presumptive disease, and a review of the literature on 
ankylosing spondylitis did not provide any link to herbicide 
exposure.  

Initially, the Board notes that as the Veteran served in 
Vietnam, he is presumed to have been exposed to herbicides 
such as Agent Orange.  

However, the Board finds that entitlement to service 
connection for ankylosing spondylitis of the cervical spine 
is not warranted.  Although the Veteran clearly has a current 
diagnosis of this disability, the service medical records are 
entirely negative for any evidence of ankylosing spondylitis.  
Moreover, both the Veteran's own statements and the 
contemporaneous medical records regarding the initial 
diagnosis of this disability indicate that it began several 
years after discharge from service.  While more recent 
statements from the Veteran have said that he had back pain 
within the first year of discharge, this is flatly 
contradicted by his statements at the time of the initial 
presentation and to the October 2006 examiner.  Therefore, 
the disability did not begin during service or during the 
presumptive period following discharge from service.  In 
addition, the evidence does not establish continuity of 
symptomatology from discharge from service to the present.  

The record also fails to include any medical opinion that 
would establish a nexus between the Veteran's ankylosing 
spondylitis of the cervical spine and active service.  The 
statement from Dr. D.C.D. indicating it was "possible" that 
an event in Vietnam triggered this disability has been 
considered.  However, this opinion finds a mere possibility 
of a relationship, but does not express the requisite 
certainty for the veteran to prevail.  In essence the opinion 
is speculative.  Statements from doctors which are 
inconclusive as to the origin of a disease cannot fulfill the 
nexus requirement.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In Obert 
v. Brown, the Court held that a medical opinion expressed in 
terms of "may," also implies "may or may not" and is too 
speculative to establish a plausible claim.  Bostain v. West, 
11 Vet. App. 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. 
App. 30 (1993). 

In contrast, the October 2006 VA examiner stated that it was 
less likely than not that the Veteran's ankylosing 
spondylitis of the cervical spine was related to active 
service on any basis, including exposure to Agent Orange, and 
he provided the rationale for his opinion.  The Board finds 
that this is by far the more probative opinion.  Therefore, 
the preponderance of the evidence is against the Veteran's 
claim.

In reaching this decision, the Board has considered the 
medical texts submitted by the Veteran, but an examination of 
these texts do not state that ankylosing spondylitis is 
related to any of the events or contaminants the Veteran 
argues caused this disability.  The Board has also considered 
the Veteran's sincere belief that his ankylosing spondylitis 
is the result of active service.  However, the Veteran is not 
a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The qualified medical opinion 
weighs against a relationship between ankylosing spondylitis 
and active service, and service connection is not warranted.  

PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in- service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the  
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
and the claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f). 

In this case, the Veteran was afforded a VA PTSD examination 
in May 2009.  This resulted in a diagnosis of PTSD.  The 
examiner stated that the Veteran experienced multiple traumas 
while serving in Vietnam, with the most distressing things 
being the sight of dead bodies and decapitated heads.  
Therefore, this examination includes a current diagnosis and 
a link established by medical evidence between the current 
diagnosis and active service.  The remaining question that 
must be addressed by the Board is whether or not there is 
credible supporting evidence that the claimed in-service 
stressor or stressors occurred.  

As the first step in reaching a decision in this case, the 
Board must make a specific finding as to whether or not the 
veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).  

The record shows that the Veteran served in Vietnam from July 
31, 1969 to September 2, 1970.  His military occupational 
specialty was a combat engineer, and he was assigned to the 
39th Combat Engineer Battalion.  However, while his personnel 
records and DD 214 include the Vietnam Service Medal with two 
Bronze Stars, he does not have any awards or decorations from 
which it could be inferred that the Veteran participated in 
combat.  He was not awarded the Combat Infantryman's Badge, a 
Purple Heart, a decoration with V device, or any similar 
decorations.  Therefore, the Board is unable to find that the 
Veteran engaged in combat.  

However, the Board does find that there is credible evidence 
that one or more of the claimed in-service stressors 
occurred.  

The Veteran has provided many stressors which be argues led 
to the development of PTSD.  These include an incident in 
which his unit, which was tasked with clearing enemy mines, 
missed two which were then detonated by Vietnamese civilians, 
killing many of them.  In another incident, a new soldier was 
sent to help clear mines before he had been properly trained 
and was killed when he set off a bobby trap.  On another 
occasion, his unit was ambushed while sweeping a road for 
mines.  A similar stressor described another attack in which 
the Veteran returned fire at the enemy.  The Veteran also 
described an occasion in which he was visiting a village, 
stayed too late, and had to spend the night in a tunnel 
hiding from the Vietcong when they entered the village after 
dark.  Finally, the Veteran states that his unit sustained 
many mortar attacks during the Tet offensive. 

Information about the Veteran's unit and his claimed 
stressors were provided to the U. S. Army & Joint Services 
Records Research Center (JSRRC) in an attempt to have them 
verified.  In a reply received in July 2007, records from the 
45th Engineer Group, which was the higher headquarters of the 
39th Engineer Battalion, noted that in May 1970, enemy 
rockets had fallen in the vicinity of the 39th.  Furthermore, 
units of the 45th were attacked by snipers or ambush on seven 
occasions from June 1970 onwards.  No casualties were 
reported, and morning reports were unable to verify any 
deaths in the Veteran's company.  

The Board notes that although there is no evidence to confirm 
that the Veteran was personally present during the rocket 
attacks or any of the sniper attacks or ambushes, it is only 
necessary to show that he was assigned to his unit during the 
time of these attacks for there to be credible evidence of a 
stressor.  Independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  
Therefore, it follows that there is credible supporting 
evidence that the Veteran's claimed stressors of being 
present during an enemy ambush and of being bombarded by 
enemy rockets occurred, as these incidents were confirmed by 
the JSRRC.  

As the Veteran has a current diagnosis of PTSD, medical 
evidence of a relationship between his PTSD and stressors 
said to have occurred in service, and credible evidence to 
support the incurrence of those stressors, entitlement to 
service connection for PTSD is warranted.  38 C.F.R. 
§ 3.304(f).


ORDER

Entitlement to service connection for ankylosing spondylitis 
of the cervical spine is denied. 

Entitlement to service connection for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


